650 F.2d 814
Fob JAMES, as Governor, and on Behalf of the STATE OFALABAMA, and its citizens; Alabama Medical ServicesAdministration; and Rebecca B. Beasley, Commissioner,Medical Assistance, Plaintiffs-Appellants,v.Richard S. SCHWEIKER, Secretary of Health and HumanServices; Leonard D. Schaeffer, Administrator, Health CareFinancing Administration; Virginia M. Smyth, RegionalAdministrator, Region IV, Defendants-Appellees.
No. 80-7990

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B
July 13, 1981.
Ira DeMent, Sp. Counsel, Montgomery, Ala., for F. James.
Herman H. Hamilton, Jr., Sp. Asst. Atty. Gen., Shepard D. Ashley, Montgomery, Ala., for plaintiffs-appellants.
Elizabeth N. Petree, Asst. Atty. Gen., Montgomery, Ala., for Alabama Medical Services Administration.
Kenneth E. Vines, Asst. U. S. Atty., Montgomery, Ala., F. Richard Waitsman, Asst. Reg. Atty., Atlanta, Ga., for defendants-appellees.
Before TJOFLAT, VANCE and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the Memorandum Opinion of the district court, James v. Harris, 499 F.Supp. 594 (M.D.Ala.1980).


2
AFFIRMED.